Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-13 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“obtain a client certificate for the printing apparatus, the client certificate being issued by the print service when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmit the client certificate to the print service, receive the print data, and execute printing; issue a notification for updating the client certificate in a case where it is determined that the client certificate is to expire based on an expiration date described in the client certificate; and update the client certificate based on a user instruction.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 9. In particular, the applied references do not disclose and would not have rendered obvious:
“obtaining a client certificate for the printing apparatus, the client certificate being issued by the print service when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmitting the client certificate to the print service, receiving the print data after the print service authenticates the printing apparatus based on the client certificate, and executing printing; issuing a notification for updating the client certificate in a case where it is determined that the client certificate is to expire after an expiration date described in the client certificate; and updating the client certificate based on a user instruction.” along with all the other limitations as required by independent claim 9.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 10. In particular, the applied references do not disclose and would not have rendered obvious:
“obtaining a client certificate for the printing apparatus, the client certificate being issued by the print service when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmitting the client certificate to the print service, receiving the print data after the print service authenticates the printing apparatus based on the client certificate, and executing printing; issuing a notification for updating the client certificate in a case where it is determined that the client certificate is to expire after an expiration date described in the client certificate; and updating the client certificate based on a user instruction.” along with all the other limitations as required by independent claim 10.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 11. In particular, the applied references do not disclose and would not have rendered obvious:
“obtain a client certificate for utilizing the service, the client certificate being issued by a certificate function when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmit the client certificate for utilizing the service to the certificate function; receive the print data, and execute a process for printing; transmit an update request for updating the client certificate to the certificate function; and receive a client certificate newly issued, and utilize the newly issued client certificate.” along with all the other limitations as required by independent claim 11.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 12. In particular, the applied references do not disclose and would not have rendered obvious:
obtaining a client certificate for utilizing the service, the client certificate being issued by a certificate function when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmitting the client certificate for utilizing the service to the certificate function; receiving the print data, and execute a process for printing; transmitting an update request for updating the client certificate to the certificate function; and receiving a client certificate newly issued, and utilize the newly issued client certificate.” along with all the other limitations as required by independent claim 12.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 13. In particular, the applied references do not disclose and would not have rendered obvious:
“obtaining a client certificate for utilizing the service, the client certificate being issued by a certificate function when the printing apparatus is registered by the print service in response to a request to register the printing apparatus transmitted to the print service; transmitting the client certificate for utilizing the service to the certificate function; receiving the print data, and execute a process for printing; transmitting an update request for updating the client certificate to the certificate function; and receiving a client certificate newly issued, and utilize the newly issued client certificate.” along with all the other limitations as required by independent claim 13.

7.       It follows that claims 2-8 are then inherently allowable for depending on an allowable base claim.
.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677